Citation Nr: 0025120	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-07 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chronic fatigue with depression and anxiety.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 1998 and 
May 1999 which denied service connection for chronic fatigue 
with depression and anxiety, and PTSD, respectively.  A video 
hearing before the undersigned member of the Board was held 
in December 1999.  


FINDINGS OF FACT

1.  No competent evidence has been submitted to establish 
that the veteran has a disability manifested by chronic 
fatigue with depression and anxiety which is due to disease 
or injury in service.  

2.  The veteran has submitted medical evidence of a diagnosis 
of PTSD, and he has alleged that the disability was caused by 
stressors in service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a disability manifested by chronic 
fatigue with depression and anxiety.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The veteran has submitted a well-grounded claim of 
service connection for PTSD.  38 U.S.C.A. § 5107 (West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show no complaints, treatment, or 
abnormalities referable to fatigue during service.  The 
veteran was prescribed Librium for anxiety in September 1966.  
In October 1967, he was treated for a chest cold.  In 
December 1967, he requested to see a doctor about a nervous 
condition.  Anxiety tension state was noted, and the veteran 
was prescribed Librium.  The veteran was seen two weeks later 
for the same complaints, and was prescribed Librium.  On a 
Report of Medical History in June 1968, the veteran reported 
a history of nervous trouble, but denied any problems with 
sleeping, depression or excessive worry, loss of memory, 
swollen or painful joints, dizziness or fainting spells, 
lameness, inability to perform certain motions, or any 
illness or injury other than those already noted.  Except for 
an abdominal scar, the veteran's separation examination at 
that time was entirely normal.  

The veteran submitted copy of a private medical report from 
J. Marshall, M.D., dated in August 1996, with his original 
application for VA benefits in July 1998.  The report 
indicated that the veteran had a history of generalized 
anxiety, compulsive personality features, and major 
depression associated with chronic fatigue.  The veteran 
reported difficulty sleeping.

Copies of treatment records from September 1994 to March 1998 
were received from Dr. Marshall in August 1998.  In September 
1994, the veteran was treated for depression associated with 
fatigue.  A report in October 1994 recommended that the 
veteran's work day be limited to nine to ten hours because of 
the significance of his depression and the possibility that 
his work stress contributed to depression and his overall 
dysfunction.  The veteran reported an improvement in his 
fatigue with medication.  A report in July 1995 indicated 
that the veteran had been signed out of work because of the 
combination of anxiety problems, depression, and elevated 
blood pressure.  A report in October 1995 indicated that the 
veteran had mild sleep apnea which had been diagnosed by 
another physician.  An item in November 1997 indicated that 
the veteran's fatigue was so severe that he was unable to 
work.  

Copies of medical records from 1982 to 1995 were received 
from B. Hooks, M.D., in August 1998.  A report in October 
1982 showed treatment for hypertension.  Subsequent reports 
from January 1983 to 1995 show chronic complaints of dizzy 
spells and weakness with malaise.  A notation in February 
1984 indicated that there was no true anxiety pattern.  A 
long history of anxiety was indicated on a November 1992 
progress note.  An assessment of anxiety was noted in January 
1993.  

Copies of medical records from O. J. Hart, M.D., received in 
August 1998 show treatment for kidney problems in 1991 and 
1992.   

Copies of medical records from Blue Ridge Cardiology show 
treatment primarily for cardiovascular problems from 1995 to 
1998.  Chronic fatigue, partly due to deconditioning, was the 
impression on a June 1996 report.  In January and February 
1997, there was an assessment of chronic fatigue syndrome.  
An assessment in May 1998 included chronic fatigue of 
undetermined etiology.  

An unidentified Medical Examination report (signed by an 
M.D., but the signature is not legible) dated in July 1998 
included the diagnoses of generalized anxiety disorder and 
chronic fatigue syndrome.  

In a statement dated in March 1999 the veteran's wife 
reported that the veteran was not the same person after 
returning home from Vietnam.  She indicated that the veteran 
had problems with his attention span, memory, and nerves.  
She reported that the veteran had become more isolated, was 
easily frustrated, and had trouble sleeping due to sleep 
apnea and/or sleep deprivation.  

In a statement received in March 1999, the veteran described 
a number of stressful events he experienced in Vietnam which 
he believes are the cause of his current psychiatric problems 
and his PTSD.  

A copy of a medical report from A. Griffin, M.D., dated in 
August 1999 and received in October 1999, included the 
diagnoses of PTSD and chronic fatigue syndrome.  The examiner 
noted the veteran's self-described history of events while 
serving in Vietnam and concluded that his psychiatric 
symptoms were related to the stressors in service.  No 
specific findings or any clinical or diagnostic studies 
pertaining to chronic fatigue syndrome were noted.  

The veteran testified at a videoconference hearing before the 
undersigned member of the Board in December 1999 that he 
noticed a change in his energy level while in Vietnam, but 
that he did not seek any medical attention for his fatigue 
while in service.  The veteran indicated that he had nervous 
problems before entering service, but that it was not near as 
bad as when he got into service or when he went to Vietnam.  
The veteran testified that he did not seek any medical 
attention for his symptoms until around 1975.  The veteran 
reported that his unit came under mortar and sniper fire 
while he was in Vietnam, and that on one occasion, two dead 
Vietnamese males were pulled from the water near his barge.  
The veteran reported that he was diagnosed with chronic 
fatigue with depression and anxiety by a private physician 
(Dr. Hooks) in 1994, and that he has been receiving regular 
treatment since that time.  At the hearing, the veteran 
submitted a medical report from a private physician that 
included a diagnosis of PTSD and chronic fatigue syndrome.  
The veteran reported that he is currently receiving 
disability retirement from the State of North Carolina, and 
Social Security disability because of generalized anxiety and 
chronic fatigue.  The veteran stated that the reports from 
Dr. Marshall that are of record were the ones relied upon by 
the Social Security Administration to award disability 
benefits.  The veteran also testified that Dr. Griffin had 
indicated to him that his chronic fatigue may be related to 
service.  The Board member offered to leave the record open 
for 30 days to allow the veteran an opportunity to obtain a 
statement to that effect from Dr. Griffin.  She also informed 
the veteran that if he needed more time to obtain the 
statement, he or his representative could file a motion 
before the expiration of the 30 days and that she would be 
happy to grant the motion.  No additional evidence was 
received.


Service Connection - In General

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service, during a period of war.  38 
U.S.C.A. § 1110 (West 1991).  Evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in 38 C.F.R. § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease.  38 C.F.R. § 3.309(d) 
(1999).  

Alternatively, service connection may be granted upon a 
showing of a chronic disease in service.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Moreover, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Before the Board may address the merits of a veteran's claim, 
it must first be established that the claim is well grounded.  
A well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  38 U.S.C.A. § 5107 provides that the claimant's 
submission of a well-grounded claim gives rise to the VA's 
duty to assist him in the development of facts pertinent to 
his claim.  If he has not presented a well-grounded claim, 
his appeal must fail, and there is no further duty to assist 
him in the development of the claim.  

Although a claim need not be conclusive, 38 U.S.C.A. §  5107 
provides that the claim must be accompanied by evidence in 
order to be considered well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service, or to an already service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
condition and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  


Analysis
Chronic Fatigue

In the instant case, there is no evidence of a disability 
manifested by chronic fatigue with depression and anxiety in 
service or for a number of years postservice.  While the 
veteran testified in December 1999 that a private physician 
had indicated to him that there may be a possible 
relationship between his current fatigue and service, the 
veteran has not provided the VA with a statement to that 
effect.  The veteran was given additional time by the 
undersigned member of the Board to obtain a medical statement 
from his private physician.  However, the veteran has not 
provided the VA with any evidence showing a relationship 
between his fatigue and service, nor has he requested 
additional time to obtain any such evidence.  

In reviewing the entire evidence of record, the Board finds 
that there is no medical evidence that any current disability 
manifested by chronic fatigue with depression and anxiety is 
related to military service or any postservice 
symptomatology.  While the veteran believes that his current 
chronic fatigue with depression and anxiety is related to 
service, he has not presented any competent medical evidence 
to support his lay assertions.  This is required under 
Caluza, discussed above, to establish a well-grounded claim.  
The veteran, as a layman, is not competent to provide an 
opinion regarding medical causation or the etiological 
relationship between any claimed disability now present and 
service.  See Espiritu.  

As claims that are not well grounded do not present a 
question of fact or law over which the Board has 
jurisdiction, the claim of service connection for disability 
manifested by chronic fatigue with depression and anxiety 
must be denied.  See Epps v. Gober, supra.  By finding that 
the claim is not well grounded, it follows that there is no 
duty to assist.  Morton v. West, 12 Vet. App. 477 (1999).  


PTSD

Regarding the issue of service connection for PTSD, the Board 
finds that the veteran's claim is well grounded.  The veteran 
asserts that he experienced several traumatic events during 
service in Vietnam which he believes are the cause of his 
current psychiatric problems.  The evidence of record 
includes a diagnosis of PTSD offered by a private physician 
in August 1999.  Thus, the veteran has a medical diagnosis of 
the disability; there is lay evidence of stressors in 
service, which is presumed credible for the purpose of 
determining whether his claim is well-grounded; and a medical 
professional has connected the veteran's current disability 
to military service, again presuming the credibility of the 
stressors he has recounted.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).


ORDER

As a well-grounded claim of service-connection for a 
disability manifested by chronic fatigue with depression and 
anxiety has not been presented, the appeal is denied.  

To the extent that a well-grounded claim of service 
connection for PTSD has been submitted, the appeal is granted 
to this extent only.  


REMAND

Regarding the claim of service connection for PTSD, the Board 
finds that a remand is necessary to attempt to verify the 
veteran's stressors.  As noted above, a diagnosis of PTSD was 
rendered by a private physician in August 1999.  It is 
evident that the diagnosis was made based on a history of 
stressors as reported by the veteran.  The Board notes that 
medial evidence containing a diagnosis of PTSD was submitted 
directly to the Board, and that the RO has not had an 
opportunity to undertake any development to confirm the 
veteran's claims stressors.  Inasmuch as there has been no 
stressor development, the Board finds that the veteran should 
be provided an opportunity to provide stressor information 
central to his claim so that additional action can be 
undertaken by the RO.  

As background information, it is noted that in June 1999, 
revised regulations concerning post traumatic stress disorder 
were published in the Federal Register which reflected the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
revised regulation is as follows:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).  

The evidence necessary to establish that the claimed 
stressors actually occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 1991); see also 
Gregory v. Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).  The Court has held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  

If the claimed stressors are not combat-related, or if the 
veteran is not a veteran of combat, then the veteran's lay 
testimony, by itself, is insufficient to establish that the 
stressors occurred, and there must be credible supporting 
evidence that the stressors actually did occur.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).   

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  The Court also held 
that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  However, the question of the existence of 
an event claimed as a recognizable stressor must be resolved 
by adjudicatory personnel.  If the adjudicators conclude that 
the record establishes the existence of such a stressor or 
stressors then, and only then, should the case be referred 
for a medical examination to determine the sufficiency of the 
stressor and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  

Lastly, the Board notes that the veteran reported that he is 
receiving Social Security disability compensation.  However, 
the Social Security Decision awarding benefits or the medical 
records used in reaching that determination are not of 
record.  "Part of the Secretary's obligation is to review a 
complete record.  VA is required to obtain evidence, 
including decisions by administrative law judges from the 
SSA, and to give that evidence appropriate consideration and 
weight."  Baker v. West, 11 Vet. App. 163 (1998).  These 
records should be obtained and associated with the claim 
folder.  Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992).  

In light of the veteran's contentions and the current 
evidence of record, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he furnish a complete detailed 
description of the specific traumatic 
incidents which produced the stressors 
that resulted in his claimed PTSD.  This 
should include dates, unit to which 
assigned at the time, exact location, 
proximity to the alleged stressor, the 
circumstances of the incidents, whether 
the incidents were reported and to whom, 
the particular unit to which the 
individual who shot himself was assigned, 
the location of this individual's injury, 
the veteran's proximity to this 
individual at the time of the injury, the 
frequency and location of any rocket or 
mortar attacks, were there casualties 
from the veteran's unit, can the veteran 
provide the name(s) of any casualties, 
was the veteran involved with the direct 
effects of the attacks (barracks or duty 
section hit, etc., the names of any 
injured during sniper attacks, whether 
counter fire was employed to drive off 
the snipers and the dates of such 
attacks, were any attacks while on board 
a boat known to have been reported and on 
what date did they occur, under what 
circumstances did they occur, were there 
any injuries, and what were the names of 
any injured and the units to which they 
were assigned.  Particular emphasis 
should be placed on those incidents which 
the veteran now alleges he reexperiences 
as stressors.  

2.  The RO should then review the claims 
file and prepare a summary of the 
veteran's claimed stressors which may be 
potentially verifiable by the U.S. Armed 
Services Center for Research of Unit 
Records.  This summary and all supporting 
documents regarding the veteran's claimed 
stressors, should be sent to USASCRUR at 
7798 Cissna Road, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
requested to certify the occurrence of 
the incidents and any indication of the 
veteran's involvement therein.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
his discharge from service.  After 
securing the necessary release, the RO 
should obtain copies of any records not 
already of record and associate them with 
the claims file.  

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the decision awarding benefits 
and the medical records relied upon 
concerning that claim.  

5.  The veteran should then be afforded a 
VA psychiatric examination to determine 
if he has PTSD.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review 
prior to the examination.  Any 
appropriate testing deemed necessary to 
arrive at a diagnosis should be performed 
in connection with this examination.  The 
examiner should describe her/his findings 
in detail and provide a complete 
rationale for all opinions offered.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

The examiner must determine if the 
veteran has PTSD according to DSM III-R 
or IV.  If so, the specific stressor or 
stressors responsible for the PTSD must 
be specified.  The examiner should 
provide a thorough explanation for any 
conclusion reached.  If the physician can 
not answer any question without resort to 
speculation, he or she should so 
indicate.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional evidence.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



